Citation Nr: 0301728	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from October 1951 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board on three occasions, 
upon which further development was undertaken.  Specifically, 
in November 1999, the Board remanded the case to afford the 
veteran a requested personal hearing before a Member of the 
Board.  That hearing was scheduled for the veteran, but in 
January 2000 the veteran canceled his request for a hearing.  
In May 2000, the Board remanded the case again for 
development of outstanding VA treatment records.  In 
particular, as referenced in an April 23, 1997 VA report, the 
Board had the RO search for the report of a pending social 
services consultation for the veteran.  The RO received a 
consultation report, dated April 24, 1997, that indicates 
that the veteran was spoken to by telephone on that date, and 
that he was unsure if he wanted to participate in a Stop 
Smoking Clinic.  In May 2001, the Board remanded the case for 
the purpose of having the RO consider new legislation and to 
afford the veteran an examination.  The case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for a lung disorder has been obtained, and the VA 
has satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current lung disorder was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, including a letter 
dated in June 2001, addressed the VCAA and provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SOC and SSOCs advised 
him of the evidence that had been obtained and considered.  
The RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  The 
Board has noted the representative's contention that the VA 
examination was not adequate.  However, the report reflects 
that the examiner obtained a full history from the veteran, 
conducted an examination, and offered an opinion as to the 
etiology of the veteran's lung problems.  Although the 
representative has asserted that the examination report is 
deficient because it does not refer specifically to the 
documents in the claims file such as the veteran's service 
medical records, the Board notes that a record of transfer of 
the claims file from the RO to the VAMC reflects that the 
claims file was available for review by the examiner.  The 
examiner did not give any indication that he did not have 
access to the records.  In addition, the Board notes that the 
VA General Counsel, in a precedent opinion, indicated that 
38 C.F.R. § 4.1 does not require that a medical records 
review in all circumstances where a rating examination is 
conducted, nor must the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined or 
summaries provided by the rating board requesting the 
examination.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  The Board also notes that the 
representative asserts that the examiner only gave a general 
opinion as to the etiology of the claim, and did not 
specifically address whether the disorder was related to 
service.  The Board notes, however, that the examination 
report shows that the examiner was specifically aware of the 
veteran's contention that his current lung problems were due 
to exposure to jet fuel and exhaust during service.  The 
examiner gave an opinion that the most common cause of lung 
problems such as the veteran has is tobacco smoking.  In 
light of the fact that the examiner was aware of the 
veteran's contentions, but the examiner only cited smoking as 
being the cause of the veteran's lung problems shows that he 
implicitly rejected the veteran's contention that the lung 
problems were caused by the claimed jet fuel and exhaust 
exposure in service.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for a lung disorder as he believes that his 
current lung problems are causally related to inservice 
exposure to jet fuel and jet exhaust.

The veteran's service medical records reveal that upon 
service entrance in October 1951, the veteran was clinically 
evaluated as normal for the lungs and the chest.  

In September 1955, the veteran was seen for a chest cold and 
he felt like he had a fever the night before.  He also 
reported that his throat felt sore.  The impression was 
pharyngitis, acute.  The symptoms apparently resolved 
quickly, however, because on re-enlistment examination in 
November 1955, the veteran was clinically evaluated as normal 
for the lungs and the chest.  A chest x-ray taken on November 
15, 1955, for discharge and re-enlistment purposes showed 
that the chest was essentially normal.  The report of a 
medical history given at that time shows that the veteran 
denied having a history of a chronic cough, shortness of 
breath, or pain or pressure in the chest.  

In March 1956, the veteran was seen for complaints of pain in 
his chest which had been present for the past 2 days.  It 
(the pain) seemed deep in the lungs, with no cough, and his 
chest reportedly felt tight on deep breathing.  He could not 
sleep, and he tossed and turned.  He had lost weight and his 
appetite was poor.  He also sweated at night.  Significantly, 
however, the examiner wrote that physical examination was 
negative. 

An entry dated eleven days later in May 1956 shows that the 
veteran had been rolling on the floor in apparent pain 
clutching his abdomen.  He was brought to the dispensary in a 
highly emotional state of collapse, weeping and sobbing.  The 
impression was anxiety reaction with persecution complex.  
Shortly thereafter, the veteran was hospitalized for 
treatment of psychiatric symptoms from May 1956 to June 1956.  
The records from that hospitalization do not contain any 
indication that he had any lung problems.  An X-ray report 
dated in May 1956 shows that the chest was normal.  It was 
noted that on admission physical examination was entirely 
normal.  On June 5, 1956, another chest x-ray was performed 
after the veteran was transferred from one hospital to 
another.  That chest x-ray revealed that the lung fields were 
clear, and that the heart was normal in size, shape and 
position.  There was no evidence of pathological change in 
the diaphragm, pleura, or bony thorax. 

A service medical record dated in January 1957 shows that the 
veteran was treated for a cold with a cough.  On examination, 
his throat was moderately inflamed, but his lungs were clear.  
Again, however, the symptoms apparently resolved, because 
upon service separation in June 1957, the veteran was 
evaluated as clinically normal for the lungs and chest.  A 
chest X-ray taken in June 1957 was described as being 
negative.  The report of a medical history given by the 
veteran at that time shows that he denied having a history of 
a chronic cough, shortness of breath or pain or pressure in 
the chest.  

The veteran submitted his original claim for disability 
compensation in April 1997.  He reported that he had a lung 
condition that he believed may have been caused by his 
military service.  In the claim form, he indicated that he 
had no treatment since his separation from service.  

The first medical evidence of a chronic lung disorder is 
dated many years after separation from service.  A VA medical 
treatment record dated in February 1992 shows that the 
veteran reported having an occasional moist cough.  The 
impression was tobacco addiction/chronic 
bronchitis/emphysema.  A record dated in March 1992 shows 
that the veteran reported that he had smoked 2 packs per day 
of cigarettes for 20 years, and had reduced to one pack per 
day.  Neither these records nor any subsequent treatment 
records contain any medical opinion linking the veteran's 
current lung problems with service.  

The veteran was hospitalized at a VA facility in January 2000 
for acute exacerbation of chronic obstructive pulmonary 
disease.  The record shows that the veteran stated that he 
had been exposed to heavy smoke from airplanes in service, 
and he also reported a history of smoking one half to one 
pack of cigarettes per day for the past 30 years.  The 
diagnosis was acute exacerbation of chronic obstructive 
pulmonary disease.  The veteran was advised on smoking 
cessation.  

A VA record dated in May 2001 shows that the veteran 
continued to smoke, but only half a pack per day which was 
much less than previously.  He was informed of the "stop 
smoking clinic," but did not wish to do that at that time.  
The impression was chronic obstructive pulmonary disease.  

The Board remanded the claim in May 2001 for the purpose of 
affording the veteran an examination to determine the 
etiology of his lung problems.  The examination request from 
the RO to the VAMC shows that review of the pertinent medical 
records in the claims file was requested.  A cover sheet 
dated in January 2002 shows that the claims file was 
transferred from the RO to the VAMC.  The report of the 
respiratory examination conducted in February 2002 shows that 
the veteran was 69 years old with severe oxygen dependent 
COPD.  He gave a history of progressive dyspnea over the past 
50 years.  He stated that it began insidiously during his 
military tour in the fifties.  He seemed to think that 
exposure to various aircraft fuels and exhaust played a role.  
He reported that it was first manifest as a gradual decrease 
in exercise tolerance and he now had dyspnea at rest.  He 
also reported having a variably productive cough that began 
insidiously twenty years earlier.  He had a 40 pack year 
history of cigarettes and just recently quit.  He said that 
he spent seven years as an aircraft mechanic in the Air 
Force.  There was no known asbestos exposure.  He had no past 
history of pneumonia, no history of tuberculosis, and no 
chest surgery or trauma.  

Following physical examination, chest X-rays, and pulmonary 
function tests, the impression was that the veteran had 
pronounced obstruction with the associated lack of 
demonstrable reversibility and a significant gas transfer 
defect most consistent with severe type A (emphysema) 
dominant COPD.  The examiner further stated that "The most 
common cause of this lesion is tobacco-induced injury.  
Considering his smoking history, cigarettes are probably a 
major etiologic factor (if not THE etiologic factor)."  

After reviewing all of the evidence, the Board finds that the 
veteran's current lung disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, there was no objective evidence of any such 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
service medical records contain no objective evidence of any 
chronic lung disorder, and the veteran himself denied having 
such upon separation from service.  The only medical opinion 
which is of record is to the effect that the veteran's 
current lung problems are due to smoking.  Although the 
veteran has offered his own theory that his current problems 
are related to exposure to jet fuel and jet fumes in service, 
the mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board finds that a lung 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.


ORDER

Service connection for a lung disorder is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

